MEMORANDUM **
Daniel Agilio Parada-Reyes, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals (“BIA”) order dismissing his appeal of an immigration judge’s denial of his application for asylum and withholding of deportation. Because the transitional rules apply, we have jurisdiction pursuant to 8 U.S.C. § 1105(a). Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review the BIA’s decision for substantial evidence, Ochave v. INS, 254 F.3d 859, 862 (9th Cir.2001), and we deny the petition.
Parada-Reyes’ contention that he has a well-founded fear of persecution based on his desertion from the Salvadoran military lacks merit. The evidence presented does not compel the conclusion that ParadaReyes suffered past persecution or has a well-founded fear of future persecution on account of actual or imputed political opinion. See INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Parades-Reyes’ further contention that he was denied due process because the BIA failed to consider evidence submitted at his deportation hearing also lacks merit. See Larita-Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir.2000) (holding that BIA is presumed to consider all documents submitted in evidence and petitioner bears burden of rebutting the presumption). Accordingly, substantial evidence supports the BIA’s conclusion that Parada-Reyes was not eligible for asylum. See id.
Because Parada-Reyes did not meet the standard for asylum, he could not satisfy the more stringent standard for withholding of deportation. See Berroteran-Melendez v. INS, 955 F.2d 1251, 1258 (9th Cir.1992).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.